          Case 5:17-cv-01229-OLG Document 36 Filed 12/07/18 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

MARIA JUAREZ                                      §
    Plaintiff                                     §
                                                  §
VS.                                               §    CIVIL ACTION NO.: 5:17-CV-1229-OLG
                                                  §
WAL-MART STORES TEXAS LP,                         §
WAL-MART REAL ESTATE BUSINESS                     §
TRUST, AND WAL-MART STORES, INC.,                 §
AND WAL-MART STORES TEXAS, LLC                    §


                             JOINT ADVISORY TO THE COURT

TO THE HONORABLE JUDGE OF SAID COURT:

       NOW COMES Plaintiff Maria Juarez and Defendants Wal-Mart Stores Texas LP, Wal-

Mart Real Esate Business Trust, Wal-Mart Stores, Inc. and Wal-Mart Stores Texas, LLC (herein

referred to as “Defendants”), and    file this their   Joint Advisory to the Court and would

respectively show unto the Court the following:

                                                  I.

       The parties hereby advise the Court that the above-styled and numbered cause has been

settled by the parties. The parties are in the process of preparing the necessary documentation

that will be filed with the Court.

                                            Respectfully submitted,

                                            DAW & RAY
                                            A LIMITED LIABILITY PARTNERSHIP

                                            James K. Floyd
                                            Jaime A. Drabek
                                            Texas Bar No.: 06102410
                                            Federal Bar No.: 8643
                                            Email: jdrabek@dawray.com

                                                                                     1|Page
Case 5:17-cv-01229-OLG Document 36 Filed 12/07/18 Page 2 of 2




                           James K. Floyd – Of Counsel
                           Texas Bar No.: 24047628
                           Federal Bar No. 559561
                           Email: jfloyd@dawray.com
                           3900 N. 10th St. Suite 950
                           McAllen, Texas 78501
                           (956) 687-3121 Telephone
                           (956) 687-3188 Facsimile
                           ATTORNEYS FOR DEFENDANTS


                           SICO HOELSCHER HARRIS LLP

                           Bianca Calderon de Lachica
                           Jason P. Hoelscher
                           Federal ID No. 38772
                           Bianca Calderon de Lachica
                           Federal ID No. 2338505
                           900 Frost Bank Plaza
                           802 N. Carancahua
                           Corpus Christi, Texas 78401
                           Email: bcalderondelachica@shhlaw.com
                           Email: teamcalderondelachica@shhlaw.com
                           (361) 653-3300 Telephone
                           (361) 653-3333 Facsimile
                           ATTORNEY FOR PLAINTIFF




                                                                2|Page
